     Case 1:20-cv-02310-GLR Document 18-13 Filed 09/03/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MARYLAND



COUNCIL OF PARENT ATTORNEYS AND ADVOCATES, INC.    Civil No. 1:20-cv-02310-GLR

                               Plaintiff,          DECLARATION OF JANET
                                                   PRESTON
                       v.                          IN SUPPORT OF PLAINTIFF’S
                                                   MOTION
ELIZABETH (BETSY) DEVOS, SECRETARY OF EDUCATION;
U.S. DEPARTMENT OF EDUCATION,

                               Defendants
Case 1:20-cv-02310-GLR Document 18-13 Filed 09/03/20 Page 2 of 3
Case 1:20-cv-02310-GLR Document 18-13 Filed 09/03/20 Page 3 of 3
